(Translation from Chinese)

Listing Agreement

Contract No.: 001.2

Party A: _______________(“Party A”), a company registered in Hong Kong. 

 

Legal address: ______________________________.



 



Tel: ___________________.




Party B: EastBridge Investment Group Corp (“Party B”), a company registered in
the US.

Legal address: 2101 E Broadway, #30, Tempe, AZ 85282 USA

Tel: 480 966 2020; FAX: 480 966 0808




Regarding listing of Party A’s shares in the US, Party A and Party B have,
through friendly consultation, reached the following agreement for mutual
obligations.




Article 1—Listing Service

Whereas, Party A asks Party B to help list its stock (Amonics Limited) in NASDAQ
OTCBB stock market.

 

Article 2—Authority and Preconditions

1. Party B’s authority includes consultations, negotiations involved in the
listing, and the handling of relevant formalities; Party B shall have the right
to decide to realize OTCBB in NASDAQ for Amonics Limited, in any legal manner
conforming to US laws and relevant regulations of AMEX.

2. Party A shall meet the following conditions before Party B’s handling of
matters consigned by Party A as stipulated in Article 1 hereof:

A.

Party A shall, at the time of the execution hereof, provide Party B with
financial reports for 2005 and 2006 (by September, 2006) issued by local
certified public accountants.

B.

Party A shall provide Party B with a quarterly financial report (annual
financial report for the fourth quarter) issued by local certified public
accountant on a quarterly basis,




Article 3—Term and Conditions

1)

Party B shall complete Party A’s consignment within a year and a half (eighteen
months) on condition of Party A’s fulfillment of the following:

2)

According to the financial auditing for 2006 and 2007 in accordance with the US
GAAS (Generally Accepted Auditing Standard) and GAAP (Generally Accepted
Accounting Principles) prior to Party A’s successful listing,

A.

Party A has not lost over 20% of its assets as in September, 2006,

B.

                                                             

C.

Party A is free from material suits or scandals, etc., which are detrimental to
the intangible assets of Party A.

3) Party A agrees that the first day when the stock of Party A is freely
transacted in NASDAQ OTCBB shall be the date of the termination hereof. If after
18 months as of the execution hereof Party A is still not freely transacted in
OTCBB in the US, the Parties agree to terminate this Consignment Contract. The
Parties may also enter into a written agreement to extend the Term hereof.




Article 4—Party A’s Protection of Party B’s Interest

1. Party B agrees to bear the following expenses for the listing of Party A:

A.

Legal and consulting expenses;

B.

Expenses for 2 years of GAAS/GAAP auditing;

C.

SEC application fee, road show (Party A shall bear its own traveling expenses),
one year of PR expenses;

D.

Expenses for consolidation with another listed company, consolidation legal
expenses, and consolidation auditing expenses;

E.

Opening expenses; Party A shall bear the share publishing expenses and
registration expenses;

2. In order to protect Party B’s interest already invested or to be invested,
the Parties agree to the following conditions put forward by Party B:

A.

If for any reason or no reason Party A does not want to be listed in the US,
Party A agrees not to list in any manner its stock in any stock market of the
world within 2 years after termination of this Contract.

B.

If for any reason or no reason Party B fails to complete Clause 1 of Article 2
and Clause 1 of Article 4, Party B agree to cancel all of A of Clause 2 of
Article 4 regarding restrictions on Party A, and Party B agrees that Party A
need not make financial compensation or accept any restriction clauses as
stipulated in this Consignment Contract.

C.

Party A verifies that on the date of the execution hereof its shareholders and
shared held by them are:

1. __________________________________________

2. __________________________________________

3. __________________________________________

4. EastBridge Investment Group Corp. 35,294 shares

  

D. After the execution hereof, Party A shall not, without written consent of
Party B, change its own equity structure.

E. Party B agrees that Party A may continue to implement the existing Employee
Stock Option Plan. All existing employees may acquire shares of the Company in
accordance with the Employee Stock Option Plan already signed by them.




Article 5—Timely Report

The Parties shall be liable for notifying the other party on a timely basis
regarding the progress and change of the listing.




Article 6—Consignment Expenses and Manner of Payment

1) Party A agrees to grant _____ shares of the Company to Party B at the time of
the execution of the Contract for free as the sole consignment fee. And Party B
agrees to accept such a consignment fee. Board of Directors of Party A shall
provide Party B with a resolution regarding the transfer of the _____ shares.




Article 7—Equity Transfer

Party B shall not, prior to the SEC’s approval of the listing of Party A,
transfer to any third party Party A’s shares held by Party B in any manner.




Article 8—Delay, Treatment of Equity for Failure of Due Listing

If for any reason or no reason Party A cannot or does not want to be listed in
the US 18 months after this Consignment Contract becomes effective, unless such
delay is consented by Party A in writing, then Party B shall, within 15 days of
the expiration of the Term and any extension in writing thereof, unconditionally
sell Party A’s shares held by Party B back to Party A at USD 1 per share.




Article 9—Consent to Invitation

Prior to the listing, in order for Party B’s more efficient introduction of
Party A’s advantages to the US investors and the stock market, Party A agrees to
invite Party B to attend its board meeting and senior management meeting to have
some knowledge of its daily business operation.




Article 10—Confidentiality

Party A and Party B shall be liable for actively maintaining the confidentiality
of the business secret of the other party or relevant to the listing.




Article 11—Applicable Law

For matters not included herein, Contract Law of the Hong Kong SAR shall govern;
implementation and construction of this Contract shall be governed by the laws
of the Hong Kong SAR.




Article 12—Dispute Settlement

For all disputes and differences relevant hereto or arising from performance
hereof, the Parties shall first try to settle them through friendly
consultation. If no agreement is reached within 30 days as of the date of the
occurrence of the dispute or difference, either party may submit the dispute to
Hong Kong International Economic and Trade Arbitration Commission for
arbitration in accordance with then applicable arbitration rules. The
arbitration award shall be final, and binding on both parties.




Article 13 Entire Contract

This Contract shall be the final and complete contract between the Parties, and
shall supersede all previous agreements between the Parties, oral or written.




Article 14—Miscellaneous

1. If this Contract has versions of more than one language, the Chinese version
shall govern in case of dispute or inconsistency between them.




Article 15—Effectiveness and Modification

This Contract shall become effective as of the date when it is signed by both
parties. The Parties may modify or supplement this Contract in writing, and
written modification or supplementation to this Contract signed by the Parties
shall be an integral part hereof, and shall have the same legal effect as this
Contract.




Article 16—Duplicates

This Contract shall be served in 4 copies, with each party holding 2, each with
the same legal effect.







Party A (signature and seal):            Party B (signature and seal):







Authorized representative name,        Authorized representative name,
signature and title:                              signature and title:









____________, President               Keith Wong, President

Date: Nov 23rd, 2006                     Date: Nov 23rd, 2006




Appendixes:

1. Financial Statements for 2005 and 2006;

2. Resolution issued to Party B by Board of Directors of Party A regarding the
transfer of the ___________.






